Citation Nr: 1107094	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  03-24 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a single rating higher than 10 percent for a 
left eye disability prior to December 14, 2004, and entitlement 
to separate ratings higher than 10, 10,  and 20 percent since 
December 14, 2004.

2.  Entitlement to an effective date earlier than December 14, 
2004, for the award of a separate 20 percent rating for glaucoma 
and cataract of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
July 1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland, that continued 
the 10 percent rating assigned to the Veteran's left eye 
disability.  During the pendency of the appeal, the AMC granted a 
separate 20 percent rating for the Veteran's left eye disability 
effective December 14, 2004, the date of the Veteran's cataract 
surgery.  

In May 2005, November 2006, and September 2009, the Board 
remanded the Veteran's claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  

By an August 2010 rating decision, the AMC awarded a separate 10 
percent rating for left eye ptosis, effective January 25, 2009.

The Board notes that the second issue captioned above was 
previously styled as entitlement to an effective date earlier 
than December 14, 2004, for the grant of service connection for 
glaucoma and cataract of the left eye, secondary to insulin-
dependent diabetes mellitus.  Because the Veteran's left eye 
glaucoma and cataract have been determined to be related to his 
in-service shell fragment wound of the left eye, for which he was 
already service-connected, rather than to his service-connected 
diabetes mellitus, the grants of service connection for these 
disabilities as secondary to service-connected diabetes mellitus 
was in error.  Based upon this error and the Veteran's statements 
with respect to his seeking an earlier effective date, the Board 
concludes that the issue was incorrectly styled as entitlement to 
an earlier effective date of service connection.  Styling the 
issue as entitlement to an earlier effective date for the award 
of an increased rating is more appropriate, as the 20 percent 
rating was granted in relation to his pending claim for an 
increased rating for his service-connected left eye disability, 
and the glaucoma and cataract are part and parcel of that 
original service-connected disability, rather than secondary to 
that disability.  As the merits of the claim of entitlement to an 
earlier effective date for an increased rating have not yet been 
adjudicated by the agency of original jurisdiction, the Board 
will again remand the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the matter on 
appeal.

VA has a duty to assist the Veteran by obtaining all relevant 
evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In the July 2010 VA examination report, the 
examiner indicated that the Veteran should return to the clinic 
at the next available time for a Goldman visual field test to 
assess the visual field loss in the left eye.  The results of 
this Goldman test are not of record, and it is unclear whether 
the Veteran has undergone the Goldman visual field testing.  
Because the examiner indicated that the results of this test were 
necessary in determining the severity of the Veteran's 
disability, if the Veteran has not already undergone the 
recommended evaluation, he should be scheduled for such testing.  
See Daves v. Nicholson, 21 Vet. App. 46 (2007); see also Green v. 
Derwinski, 1 Vet. App. 121, 123- 24 (1991).  If he has undergone 
such testing already, the results, in addition to all VA clinical 
records dated since January 2010, should be associated with the 
claims file on remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Board recognizes that according to 38 C.F.R. § 
4.75 (2008), "Ratings on account of visual impairments 
considered for service connection are, when practicable, to be 
based only on examination by specialists.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  Snellen's test type or its equivalent will be used.  
Mydriatics should be routine, except when contraindicated.  
Funduscopic and ophthalmological findings must be recorded."

According to 38 C.F.R. § 4.76 (2008), "Measurement of the visual 
field will be made when there is disease of the optic nerve or 
when otherwise indicated.  The usual perimetric methods will be 
employed, using a standard perimeter and 3 mm white test object.  
At least 16 meridians 22 1/2 degrees apart will be charted for 
each eye (See Figure 1. For the 8 principal meridians, see table 
III.)  The charts will be made a part of the report of 
examination.  Not less than 2 recordings, and when possible, 3 
will be made.  The minimum limit for this function is established 
as a concentric central contraction of the visual field to 5 .  
This type of contraction of the visual field reduces the visual 
efficiency to zero.  Where available the examination for form 
field should be supplemented, when indicated, by the use of 
tangent screen or campimeter.  This last test is especially 
valuable in detection of scotoma."

Although the Veteran underwent VA examination in September 2001, 
August 2005, June 2008, and July 2010, none of these examinations 
provided observations and numeric values for the 16 meridians.  
Thus, the Veteran has yet to undergo VA examination that meets 
the standards set forth in 38 C.F.R. §§ 4.75 and 4.76.  On 
remand, the Veteran should undergo VA examination that meets the 
requirements set forth by regulation.  Further, the VA examiner 
should provide (if possible) numeric interpretation of any 
uninterpreted Goldman field test of record.

Finally, as noted in the introduction to this remand, an 
effective date for the 20 percent rating for glaucoma and left 
eye cataract should have been assigned based upon the already 
pending increased rating claim.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (holding that VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping).  On remand, 
the RO/AMC should consider whether an earlier effective date for 
the 20 percent rating is warranted, based upon the Veteran's 
already pending claim for an increased rating for his left eye 
disability, which was received on February 21, 2001.  In this 
regard, the RO/AMC should consider whether the Veteran's left eye 
glaucoma and cataract were manifest at the time he filed a claim 
of entitlement to an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate 
with the claims file records from the Glen 
Burnie, Maryland, VA outpatient clinic, and 
from the VA Medical Center in Baltimore, 
Maryland, dated from January 2010 to the 
present, including specifically, a copy of 
the Goldman visual field test performed after 
the July 2010 VA examination.

2.  The Veteran should be scheduled for an 
appropriate VA ophthalmology examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
specialist.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Eye 
Examinations, revised on January 16, 2009.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

This examination should include uncorrected 
and corrected central visual acuity for 
distance and near, with record of the 
refraction.  Snellen's test type or its 
equivalent should be used.  Mydriatics should 
be routine, except when contraindicated.  
Funduscopic and ophthalmologic findings must 
be recorded.

The examination should also include 
measurements of the visual field.  The usual 
perimetric methods should be employed, using 
a standard perimeter and 3 mm white test 
object.  At least 16 meridians 22 1/2 degrees 
apart must be charted for each eye (See 
Figure 1 for the 8 principal meridians, see 
table III.)  The charts should be made a part 
of the report of examination.  Not less than 
2 recordings, and when possible, 3 should be 
made.  Where available the examination for 
form field should be supplemented, when 
indicated, by the use of tangent screen or 
campimeter.

Additionally, the examiner is requested to 
provide numeric interpretations of the charts 
of the Goldmans tests of record performed in 
September 2001 and August 2005.

Finally, the examiner is requested to offer a 
retrospective opinion regarding the estimated 
clinical date of onset of the Veteran's left 
eye glaucoma and cataract, to specifically 
include an opinion stating whether it is as 
likely as not (50 percent probability or 
greater) that the glaucoma and cataract were 
manifest at the time the Veteran filed his 
claim for an increased rating on February 21, 
2001.  If it is as likely as not that the 
glaucoma and cataract were manifest at the 
time the Veteran filed his claim for an 
increased rating, the examiner should also 
state whether it is at least as likely as not 
the glaucoma and cataract were manifest one 
year prior to the date the claim for an 
increased rating was received (February 21, 
2000).

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  The AMC/RO should then readjudicate the 
claims for a higher rating for the left eye 
disability and entitlement to effective date 
earlier than December 14, 2004, for the award 
of a 20 percent rating for glaucoma and 
cataract of the left eye.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative an SSOC and 
give them an opportunity to submit written or 
other argument in response before returning 
the claims file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


